Citation Nr: 1045468	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for a chronic knee disorder.

Entitlement to service connection for an oral disorder, as due to 
residuals of teeth extraction.  

Entitlement to service connection for a fever and shaking 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for a 
chronic knee disorder, a fractured mandible and maxilla claimed 
as an oral disorder, and a fever and shaking disorder, to include 
as due to an undiagnosed illness.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Competent evidence of a chronic knee disorder in service or 
of a nexus between the post service diagnosis of a left knee 
effusion and service, is not of record.    

3.  The Veteran does not have a compensable dental condition.  He 
does not have a dental condition or disability as a result of 
combat wounds or other trauma during his active military service, 
and he does not otherwise meet the requirements for service 
connection for the limited purpose of receiving VA outpatient 
dental treatment.  

4.  The Veteran's teeth extraction did not occur after 180 days 
or more of active service.   

5.  The competent evidence of record does not demonstrate a 
current diagnosis of a fever and shaking disorder, to include as 
due to an undiagnosed illness.

6.  The Veteran did not serve on active duty in the Southwest 
Asia Theater of Operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  A chronic knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria, for service connection for an oral disorder, 
for purposes of compensation or VA outpatient dental treatment, 
have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (West 2010).  

3.  A fever and shaking disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by active 
service, nor may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by a December 2007 letter.  In this letter, VA informed 
the Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show she had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
December 2007 letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date for 
the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has obtained the Veteran's service treatment 
records, private treatment records dated from July 1996 to August 
1996, and VA outpatient treatment records dated from September 
2003 to August 2008.  


Although an examination or an opinion was not obtained in 
connection with the Veteran's claims on appeal, the Board finds 
that VA was not under any obligation to provide an examination, 
as such is not necessary to make a decision on the claims.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the disability; 
(2) contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; and 
(3) does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the Veteran's claimed 
disorders on appeal may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination absent 
a showing by the Veteran of a causal connection between the 
disability and service.).  In this case, the Veteran has not 
brought forth evidence suggestive of a causal connection between 
the claimed disorders and service.  The RO informed the Veteran 
that he would need medical evidence of a relationship between his 
claimed disabilities and service, and the Veteran has not 
provided such evidence nor indicated where such evidence may be 
found.

The Board has considered the case of Charles v. Principi, 16 Vet. 
App. 370 (2002) wherein the Court held that, under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had continuous symptoms 
of the disorder [i.e., ringing in the ears] since his discharge.  
Because there was competent evidence of a current disability and 
evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
as relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination.  However, 
unlike Charles, in this case, there is no competent evidence of 
the Veteran's claimed disorders being related to service.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims on appeal.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which was not obtained.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A.  Chronic Knee Disorder

The Veteran contends in an October 2007 formal claim for 
compensation, via a VA Form 21-526, that he endured a knee injury 
while in basic training/boot camp, and since then suffers with 
pain and stiffness.  In a December 2007 personal statement, he 
also reported that he was treated on active duty for his knee 
condition.  The Veteran asserts that service connection is 
warranted for a chronic knee disorder.

Review of the Veteran's service treatment records is silent as to 
any complaints, treatment, or diagnosis for a knee disorder.  
Moreover, a November 1968 separation examination and report of 
medical history reveals no abnormalities regarding the Veteran's 
knees.

Next, review of the Veteran's post service treatment records 
reflects a diagnosis for a left knee effusion.  From July 1996 to 
August 1996, the Veteran was hospitalized for multiple injuries 
sustained from a motorcycle accident.  Upon admission to a 
private hospital, there were no complaints, treatment, or 
diagnosis for a knee disorder; however, upon discharge from the 
private hospital in August 1996, he was diagnosed with a left 
knee effusion.  Nonetheless, VA outpatient treatment records 
dated from September 2003 to August 2008 were again silent with 
regards to any complaints or treatment of the Veteran's knees.

The Board notes that not one of the private or VA outpatient 
treatment records mentioned above etiologically relates the 
Veteran's current left knee effusion disability to service or to 
any event in service.  As previously noted, following separation 
from service, the first documented diagnosis of a knee disorder 
is shown in an August 1996 private treatment record, which 
indicates multiple years after separation from service in 1969.  
This gap of time in the record militates against a finding that 
the Veteran's chronic knee disorder was caused during service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting 
that service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced; for example, he is 
competent to discuss his current symptomatology and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
regard, it is acknowledged that the Veteran does experience pain 
and stiffness in his knees which he believes began on active duty 
during basic training.  Thus, his statement can be construed as 
alleging a continuity of his chronic knee disorder to military 
service.

However, despite such contentions, the absence of complaints or 
treatment for multiple years following military discharge is 
found to factor against the Veteran's claim.  Therefore, his 
statements as to continuity are not found to be credible and 
continuity of symptomatology has not been established, either 
through the competent evidence or through his personal 
statements. 

Moreover, there is no competent probative medical evidence 
suggesting a link between the Veteran's period of service and his 
claimed chronic knee disorder.  Since there is no continuity of 
symptomatology or a nexus between service and the current left 
knee effusion disability, service connection cannot be granted.  

The Board is aware of the Veteran's belief that he has a chronic 
knee disorder and does not doubt his sincerity.  However, 
although the Veteran is competent to describe symptoms observable 
to a lay person, he is without the appropriate medical training 
and expertise to offer an opinion on a medical matter, including 
the diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Furthermore, the 
question of causation, in this case, involves a complex medical 
issue that the Veteran is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for a chronic knee disorder.  See Gilbert, 
1 Vet. App. at 55.

B.  Oral Disorder, as Due to Residuals of Teeth Extraction

The Veteran contends in an October 2007 formal claim for 
compensation, via a VA Form 21-526, that he had several teeth 
pulled while on active service and continues to suffer with 
issues regarding his mouth.  The Veteran essentially asserts that 
service connection for the purpose of receiving VA outpatient 
dental treatment, is warranted.  See 38 C.F.R. §§ 3.381, 4.150; 
see also 64 Fed. Reg. 30,392 (June 8, 1999); personal hearing 
transcript, at 7.  Under the holding in Mays v. Brown, 5 Vet. 
App. 302, 306 (1993), a claim for service connection is also 
considered a claim for VA outpatient dental treatment.  So the 
Board will consider his entitlement to service connection for 
both compensation and VA outpatient dental treatment.

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla.  Compensation is available for loss of teeth only 
if such is due to loss of substance of body of maxilla or 
mandible.  See Simmington v. West 11 Vet. App. 41 (1998).  For 
loss of teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  The 
loss of the alveolar process as a result of periodontal disease 
is not considered disabling.  See Note to Diagnostic Code 9913, 
38 C.F.R. § 4.150.

The Veteran's May 1967 dental service treatment record confirms 
his contention that he received dental care during his period of 
active duty, specifically the removal of two teeth.  His dental 
service treatment records fail to show, nor does he contend, any 
dental trauma during service.  In fact, the Veteran underwent a 
dental reexamination in February 1968 and no abnormalities were 
noted.  His November 1968 separation examination and report of 
medical history were silent for any dental or jaw disorder.  The 
Board acknowledges that after separation from service, the 
Veteran was hospitalized for multiple injuries sustained from a 
motorcycle accident in July 1996.  Upon admission to the private 
hospital, there were no complaints, treatment, or diagnosis for 
an oral disorder; however, upon discharge from the private 
hospital in August 1996, he was diagnosed with a fractured 
mandible and maxilla.

Here, the Veteran's dental records in service and other service 
treatment records fail to show that he sustained any damage to 
his maxilla (upper jaw bone) or mandible (lower jaw bone) during 
service.  It follows that entitlement to compensation benefits 
for the loss of the body of the maxilla or mandible also is not 
shown.  Thus, service connection may not be established for 
compensation purposes for missing or damaged teeth, as here.  
Accordingly, the Board finds that entitlement to VA compensation 
benefits for a dental disorder is not warranted as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board must also alternatively consider whether service 
connection may be established for the purpose of VA outpatient 
dental treatment, based on the criteria set forth in 38 C.F.R. 
§ 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also 
Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) 
(holding that the Board is required to consider a Veteran's claim 
under all applicable provisions of law and regulation whether or 
not the claimant specifically raises the applicable provision); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
determination of whether service connection may be established 
for the purpose of VA outpatient dental treatment is based on the 
criteria set forth in 38 C.F.R. § 3.381.  As provided by VA 
regulations, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are not 
considered to be disabling conditions, but may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381(a), 17.161.

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a combat 
wound or other service trauma, or whether the Veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal at 
entry will be service connected if they were filled or extracted 
after 180 days or more of active service; (2) teeth noted as 
filled at entry will be service connected if they were extracted 
or if the existing filling was replaced after 180 days or more of 
active service; (3) teeth noted as carious but restorable at 
entry will not be service connected on the basis that they were 
filled during service, however, new caries that developed 180 
days or more after such a tooth was filled will be service 
connected; (4) teeth noted as carious but restorable at entry, 
whether or not filled, will be service connected if extraction 
was required after 180 days or more of active service; (5) teeth 
noted at entry as nonrestorable will not be service connected 
regardless of treatment during service.  38 C.F.R. § 3.381(d).  
The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd 
molars, unless disease or pathology of the tooth developed after 
180 days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e).

It is important to note that teeth extracted because of chronic 
periodontal disease will be service connected only if they were 
extracted after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, including Veterans having a compensable 
service-connected dental condition (Class I eligibility); one-
time treatment for Veterans having a noncompensable service-
connected dental condition (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior applications 
for, and received, dental treatment from VA for noncompensable 
dental conditions but were denied replacement of missing teeth 
that were lost during any period of service prior to his or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to be 
aggravating disability from an associated service-connected 
condition or disability (Class III eligibility); those whose 
service-connected disabilities are rated at 100 percent by 
schedular evaluation or who are entitled to the 100 percent 
rating by reason of individual unemployability (Class IV 
eligibility); those who participate in a rehabilitation program 
under 38 U.S.C. chapter 31 (Class V eligibility); and those who 
are scheduled for admission or who are otherwise receiving care 
and services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA 
dental treatment because, as discussed above, there is no basis 
for establishing service connection for any dental disorder for 
compensation purposes (Class I eligibility).

The Veteran also fails to establish eligibility for Class II 
treatment, one-time dental treatment for Veterans having a 
noncompensable service-connected dental condition or disability 
in existence at the time of discharge.  Class II eligibility 
requires that, for Veterans discharged before October 1, 1981, an 
application for treatment must be made within 1 year after 
discharge from service.  See 38 C.F.R. § 17.161(b)(2)(i).  The 
Veteran is ineligible for Class II treatment since he first 
applied for dental treatment in October 2007, over three decades 
after his separation from active duty service in February 1969, 
so far later than the requisite 1 year.

Nor is there any indication the Veteran is a POW, precluding 
entitlement to Class II(b) and Class II(c) treatment.  See 
38 C.F.R. § 17.161(d), (e).  Nor is there any suggestion that he 
is entitled to Class IIR retroactive eligibility pursuant to 
38 C.F.R. § 17.161(f).  There is also no indication in the record 
that he has a dental condition that impairs or aggravates a 
service-connected condition (Class III eligibility), see 
38 C.F.R. § 17.161(g); that he has disabilities rated at 100 
percent disabling by schedular evaluation or due to individual 
unemployability (Class IV eligibility), or that he is a chapter 
31 vocational rehabilitation trainee (Class V eligibility).  See 
38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to 
receive VA care and treatment under chapter 17 (Class VI 
eligibility).  See 38 C.F.R. § 17.161(j).

The Board concedes the Veteran's assertion that two of his teeth 
were pulled out during the course of in-service dental treatment.  
Importantly, though, this simply cannot constitute dental trauma 
for establishing VA outpatient treatment purposes, as a matter of 
law.  Therapeutic and restorative dental treatment, for example, 
fillings, bridges, and extractions, almost always involves 
physical impact of the teeth.  The intended effect of dental 
treatment performed in service, including extractions of teeth, 
is not considered dental "trauma" as the term is defined in 
38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 
38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998).  
To have had dental extractions during service is not tantamount 
to dental trauma, because trauma of teeth, even extractions, in 
and of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).  Therefore, as the Veteran does 
not allege any injury to his teeth outside of the normal course 
of in-service dental treatment, the Board finds the Veteran did 
not suffer dental "trauma."  38 C.F.R. §§ 3.381 and 17.161.

For the reasons stated above, there is no basis to grant service 
connection for a dental disorder for VA compensation or 
outpatient treatment purposes as a matter of law.  The Board is 
sympathetic to the Veteran's arguments, but unfortunately is 
unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995); quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a particular 
[claimant].'").  Since the Veteran's claim fails because of 
absence of legal merit or lack of entitlement under the law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).      

 C.  Fever and Shaking Disorder, to include as Due to an 
Undiagnosed Illness

The Veteran contends in an October 2007 formal claim for 
compensation, via a VA Form 21-526, that while stationed in 
Georgia or Louisiana, he blacked out, awoke delirious, feverish, 
and shaking, then subsequently taken to a hospital.  He was never 
told what was wrong or diagnosed with a specific illness.  The 
Veteran asserts that service connection is warranted for a fever 
and shaking disorder, to include as due to an undiagnosed 
illness.  

Service-connected disability compensation may be paid to (1) a 
claimant who is a Persian Gulf Veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 10 
percent or more no later than December 31, 2006; and (4) that 
such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).

The Board has considered whether service connection can be 
granted on a presumptive basis due to service in the Persian Gulf 
War.  See 38 C.F.R. § 3.317.  However, the Veteran's DD Form 214 
shows that he served on active duty from March 1967 to February 
1969, and his service personnel records show his only tour of 
foreign service was to Europe from July 1967 to February 1969.  
Given the foregoing, the requirements for entitlement to service 
connection on a presumptive basis under 38 C.F.R. § 3.317 must be 
denied.

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability attributable 
to a known diagnosis, further consideration under the direct 
service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. 
App. at 494.  

Review of the evidentiary record reveals there is no competent 
evidence showing that the Veteran currently has a fever and 
shaking disorder, to include as due to an undiagnosed illness.  
Service treatment records are silent as to any complaints, 
treatment, or diagnosis for a fever and shaking disorder.  
Moreover, a November 1968 separation examination and report of 
medical history reveal no neurological abnormalities.  After 
discharge from service, private and VA outpatient treatment 
records are also silent as to any complaints, treatment or 
diagnosis for the claim on appeal.  

The Board concludes that there is a lack of competent evidence 
that the Veteran has a fever and shaking disorder, as due to an 
undiagnosed illness.  Based upon the evidence in the claims file, 
no current diagnosis or medical treatment for this claimed 
disorder is of record.  

The Veteran was informed in a December 2007 letter that he must 
have evidence of a current disability for his claimed disorder.  
He has not presented any such evidence nor has he provided any 
information as to where VA could obtain such evidence.  Since 
there is no competent medical evidence of any current 
"disability," service connection cannot be granted.  The Court 
has held that a condition or injury occurred in-service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability," and held "[i]n the absence of proof 
of a present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(symptoms alone, without a finding of an underlying disorder, 
cannot be service connected).

The Board is aware of the Veteran's belief and does not doubt his 
sincerity that he has a fever and shaking disorder, as due to an 
undiagnosed illness.  However, although the Veteran is competent 
to describe symptoms observable to a lay person, he is without 
the appropriate medical training and expertise to offer an 
opinion on a medical matter, including the diagnosis of a 
specific disability.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 
186 ("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Furthermore, the question of 
causation, in this case, involves a complex medical issue that 
the Veteran is not competent to address.  Jandreau, 492 F.3d at 
1372.      

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for a fever and shaking disorder, as due to 
an undiagnosed illness.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a chronic knee disorder is 
denied.

Entitlement to service connection for an oral disorder, as due to 
residuals of teeth extraction, is denied.

Entitlement to service connection for a fever and shaking 
disorder, to include as due to an undiagnosed illness, is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


